Citation Nr: 0738345	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-25 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of this hearing is associated with the claims 
folder.

In February 2005, the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate consideration.

The issues of entitlement to service connection for a back 
disability and a lung disability are addressed in the remand 
that follows the order section of this decision. 


FINDING OF FACT

The veteran did not engage in combat with the enemy, and the 
alleged stressor supporting the diagnosis of PTSD either 
occurred when the veteran was AWOL or has not been 
corroborated.




CONCLUSION OF LAW

PTSD was not incurred or aggravated in the line of active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.3, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records for 
the veteran's period of active service from August 1978 to 
July 1982 have been unsuccessful.  Although the veteran's 
personnel records, dental records and the report of a January 
1978 Regular Army induction examination have been obtained, 
the remaining service medical records have not been located.  
See Requests for Information, from the National Personnel 
Records Center (NPRC) dated in December 2000, August 2001, 
and April 2005.  It is clear that further efforts to obtain 
additional service medical records would be futile.

Since VA has been unable to obtain all the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2005, after its initial 
adjudication of the claim.  Following provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim in January 2006 and sent notice of this 
readjudication to the veteran in February 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of either claim would 
have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned.  Accordingly, the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

As discussed above, all available service medical records 
have been obtained.  In addition, pertinent VA medical 
records have been obtained.  Additionally, VA has attempted 
to obtain records of private treatment from Staten Island 
University Hospital; however, no records from that facility 
are available.  The unavailability of these records was 
further confirmed during the veteran's March 2004 hearing 
when his representative explained that she also attempted to 
locate these records but was informed by the Staten Island 
University Hospital that they were destroyed.  In addition, 
as discussed in detail below, the originating agency has 
undertaken all indicated development to verify the veteran's 
alleged stressor.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claim 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim. 

Accordingly, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In the instant case, the evidence of record does not show 
that the veteran engaged in combat with the enemy.  Moreover, 
the veteran has not alleged that his PTSD is related to a 
combat stressor.  Therefore, corroborating evidence of the 
alleged stressor is required.

The veteran asserts that he presently has PTSD due to a motor 
vehicle accident he was involved in while on a weekend pass 
to visit his family and friends in New York.  According to 
the veteran, he was involved in a single car accident on or 
about March 26, 1982, while traveling from Ft. Belvoir, 
Virginia, to New York.  He alleges that the accident occurred 
while he was traveling across the Verrazano Bridge into 
Staten Island and that the accident resulted in the death of 
his friend.  He could not recall specific details pertaining 
to the accident but he remembered he was driving a brand new 
car which he had just purchased.  The veteran claims to have 
woken up at the Staten Island University Hospital where he 
was hospitalized for 30 to 45 days for treatment for a 
collapsed lung, a back injury, and a neck injury.  Following 
his discharge from the hospital, he returned to his unit.

In addition to the veteran's own statements, the veteran's 
relatives submitted statements describing the accident the 
veteran was involved in, and many of his relatives noted that 
they had visited the veteran while he was in the hospital.  
They also indicated that a person in the car with the veteran 
was killed.

Associated with the veteran's claim file are numerous VA 
outpatient treatment records dated from 1999 to 2003.  The 
treatment records reflect diagnoses of PTSD.  A July 2001 VA 
psychiatric note indicates that the veteran was suffering 
from PTSD due to the 1982 motor vehicle accident.  The 
psychiatrist indicated that the veteran was the driver of the 
vehicle in which his friend was killed, and the veteran 
himself required intensive hospitalization.  The psychiatrist 
indicated that he had been treating the veteran for the past 
year and he had since suffered from debilitating depression 
complicated by addictions to cocaine and alcohol (now in 
remission).  The diagnosis was PTSD due to a motor vehicle 
accident in 1982.  

During the hearing before the undersigned Veterans Law Judge 
in March 2004, the veteran was asked to provide the name of 
the individual that died in the car accident.  He responded 
that his name was "Shot" and he was not a close friend, 
just a neighborhood friend.  He could not provide any 
additional information on the friend's full name and had a 
difficult time recalling details of the incident.  

While the veteran's post-service medical records show that he 
has a diagnosis of PTSD based on his reported motor vehicle 
accident stressor, the Board has not found the statements 
from the veteran's relatives or any of the other evidence of 
record to be sufficient to corroborate that the veteran was 
involved in a fatal motor vehicle accident while on a weekend 
pass.  In this regard, the Board notes that service personnel 
records indicate that the veteran went AWOL on March 26, 
1982, and was dropped from the rolls as a deserter on April 
26, 1982.  Ultimately, he was provided a general discharge in 
July 1982 based on unsuitability.  Thus, service personnel 
records support a finding that any mental trauma sustained by 
the veteran in connection with the alleged motor vehicle 
accident was not incurred in the line of duty.  See 38 C.F.R. 
§ 3.3(m).  Moreover, the veteran has been consistently unable 
to describe any details pertaining to the accident or to 
provide the name of the individual allegedly killed in the 
accident.  As a matter of fact, some of his statements 
regarding the individual killed in the accident have been 
contradictory.  In an August 2002 statement from the veteran 
he reported that his "best friend" was killed in the car 
accident, but during his March 2004 personal hearing, he 
stated that the individual killed was not a close friend, 
just a neighborhood friend.    

Additionally, the Board wishes to point out that because of 
an insufficiency of evidence the Board, on remand in February 
2005, requested additional information from the veteran which 
consisted of the name of the individual killed; signed VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) so VA 
could obtain any medical records confirming that the claimed 
motor vehicle accident occurred; and police reports also 
confirming the motor vehicle accident occurred as well as the 
name of anyone killed in the accident.  In an April 2005 VCAA 
development letter the importance of obtaining this 
additional information was explained to the veteran.  In 
October 2005 the veteran was again sent a VCAA development 
letter essentially explaining that no response had been 
received from him and again asking for this crucial 
information.  A November 2006 Report of Contact indicates 
that the veteran informed the RO in New York that he had 
additional evidence which he was submitting to help 
substantiate his claim.  To date, it is over one year since 
that final response from the veteran and he has not submitted 
any additional evidence.  "The duty to assist is not a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while VA does have a duty to assist him in the 
development of a claim, this duty is not limitless.  Without 
this crucial information, VA is left with no possible way to 
confirm that his claimed stressor occurred.     

The Board also notes the veteran's argument that his 
personnel records show he was AWOL for a period of 81 days 
from March 26, 1982, to June 14, 1982, and this was the same 
time in which he was hospitalized due to the motor vehicle 
accident.  The Board has confirmed that the veteran was AWOL 
for this period of time but there is no information in the 
personnel records documenting the reason for the veteran's 
AWOL status.  Moreover, it is not plausible to the Board that 
neither the veteran nor any of his family members contacted 
his unit to inform it of the veteran's alleged accident, if 
the veteran was on an authorized pass at the time of the 
alleged accident.  

Based on the foregoing, the Board concludes that either the 
alleged fatal accident did not occur or that it occurred 
while the veteran was AWOL and therefore any mental trauma 
resulting from the accident was not incurred in the line of 
duty.  Accordingly, service connection is not warranted for 
PTSD.  In reaching this decision, the Board has determined 
that application of the evidentiary equipoise rule is not 
required because the preponderance of the evidence is again 
the claim.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In a January 2002 rating decision, the veteran was denied 
entitlement to service connection for a back and lung 
disabilities.  In October 2002, the veteran, through his 
representative, filed a notice of disagreement with these 
denials.  The RO has not provided the veteran with a 
Statement of the Case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the case must be remanded for the 
originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a Statement of the 
Case on the issues of entitlement to 
service connection for a back 
disability and lung disability and 
informed of the requirements to perfect 
an appeal with respect to these new 
issues.

2.  If the veteran perfects an appeal 
with respect to these issues, the case 
should be returned to the Board after 
any indicated development is completed.

By this remand the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


